Per Curiam.
Plaintiff’s property was directly and specifically insured by the Camden Fire Insurance Association policy. The evidence established that neither the named insured nor plaintiff *283regarded plaintiff’s property damaged by the fire as covered by defendant’s policies. The acts of the parties after the fire did not amount to an adoption of the insurance under defendants’ policies, for plaintiff’s benefit and plaintiff did not comply with the conditions required therein for notice and proof of claim. The National Ben Franklin Insurance Company policy was clearly for the benefit of the named insured, indemnifying him against direct loss, and also his legal liability, if any, to others. The clause in Great American Insurance Company policy, “ loss, if any, to be adjusted with and payable to Pearl Co. etc.” was designed to have similar effect.
Judgment reversed, with thirty dollars costs, and complaint dismissed on the merits, with costs.
Hammer and Callahan, JJ., concur; Levy, J., dissents.